Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of AllianceBernsteinL.P. (the “Company”) on Form 10-Q for the period ending September 30, 2009 to be filed with the Securities and Exchange Commission on or about October 29, 2009 (the “Report”), I, Peter S. Kraus, Chief Executive Officer of the Company, certify, for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Exchange Act; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 29, 2009 /s/ Peter S. Kraus Peter S. Kraus Chief Executive Officer AllianceBernsteinL.P.
